


Exhibit 10.8

 

Rouse Properties, Inc.

 

2012 Equity Incentive Plan

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

ESTABLISHMENT & PURPOSE

1

 

 

 

1.1

Establishment

1

 

 

 

1.2

Purpose of the Plan

1

 

 

 

ARTICLE 2.

DEFINITIONS

1

 

 

 

ARTICLE 3.

ADMINISTRATION

4

 

 

 

3.1

Authority of the Committee

4

 

 

 

3.2

Delegation

5

 

 

 

ARTICLE 4.

ELIGIBILITY AND PARTICIPATION

5

 

 

 

4.1

Eligibility

5

 

 

 

4.2

Type of Awards

5

 

 

 

ARTICLE 5.

SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

5

 

 

 

5.1

General

5

 

 

 

5.2

Annual Award Limits

5

 

 

 

5.3

Additional Shares

5

 

 

 

ARTICLE 6.

STOCK OPTIONS

5

 

 

 

6.1

Grant of Options

5

 

 

 

6.2

Terms of Option Grant

6

 

 

 

6.3

Option Term

6

 

 

 

6.4

Method of Exercise

6

 

 

 

6.5

Limitations on Incentive Stock Options

6

 

 

 

6.6

Performance Goals

7

 

 

 

ARTICLE 7.

STOCK APPRECIATION RIGHTS

7

 

 

 

7.1

Grant of Stock Appreciation Rights

7

 

 

 

7.2

Terms of Stock Appreciation Right

7

 

 

 

7.3

Tandem Stock Appreciation Rights and Options

7

 

 

 

ARTICLE 8.

RESTRICTED STOCK

7

 

 

 

8.1

Grant of Restricted Stock

7

 

 

 

8.2

Terms of Restricted Stock Awards

7

 

 

 

8.3

Voting and Dividend Rights

8

 

 

 

8.4

Performance Goals

8

 

 

 

8.5

Section 83(b) Election

8

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 9.

OTHER STOCK-BASED AWARDS

8

 

 

 

ARTICLE 10.

PERFORMANCE-BASED COMPENSATION

8

 

 

 

10.1

Grant of Performance-Based Compensation

8

 

 

 

10.2

Performance Measures

8

 

 

 

10.3

Establishment of Performance Goals for Covered Employees

9

 

 

 

10.4

Adjustment of Performance-Based Compensation

9

 

 

 

10.5

Certification of Performance

9

 

 

 

10.6

Interpretation

9

 

 

 

ARTICLE 11.

COMPLIANCE WITH SECTION 409A OF THE CODE AND SECTION 457A OF THE CODE

9

 

 

 

11.1

General

9

 

 

 

11.2

Payments to Specified Employees

10

 

 

 

11.3

Separation from Service

10

 

 

 

11.4

Section 457A

10

 

 

 

ARTICLE 12.

ADJUSTMENTS

10

 

 

 

12.1

Adjustments in Authorized Shares

10

 

 

 

12.2

Change of Control

11

 

 

 

ARTICLE 13.

FORFEITURE OF AWARDS UPON TERMINATION OF SERVICE

11

 

 

 

13.1

Termination of Service for Cause

11

 

 

 

13.2

Termination of Service Due to Death or Disability

11

 

 

 

13.3

Termination of Service for Reason Other Than Cause, Death or Disability

11

 

 

 

ARTICLE 14.

DURATION, AMENDMENT, MODIFICATION, SUSPENSION AND TERMINATION

11

 

 

 

14.1

Duration of the Plan

11

 

 

 

14.2

Amendment, Modification, Suspension and Termination of Plan

12

 

 

 

ARTICLE 15.

GENERAL PROVISIONS

12

 

 

 

15.1

No Right to Service

12

 

 

 

15.2

Settlement of Awards; Fractional Shares

12

 

 

 

15.3

Tax Withholding

12

 

 

 

15.4

No Guarantees Regarding Tax Treatment

12

 

 

 

15.5

Non-Transferability of Awards

13

 

 

 

15.6

Conditions and Restrictions on Shares

13

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

15.7

Compliance with Law

13

 

 

 

15.8

Rights as a Shareholder

13

 

 

 

15.9

Severability

13

 

 

 

15.10

Unfunded Plan

14

 

 

 

15.11

No Constraint on Corporate Action

14

 

 

 

15.12

Successors

14

 

 

 

15.13

Governing Law

14

 

 

 

15.14

Data Protection

14

 

 

 

15.15

Effective Date

14

 

iii

--------------------------------------------------------------------------------


 

Rouse Properties, Inc.

 

2012 Equity Incentive Plan

 

Article 1.                                            Establishment & Purpose

 

1.1                               Establishment.  Rouse Properties, Inc., a
Delaware corporation hereby establishes the Rouse Properties, Inc. 2012 Equity
Incentive Plan (hereinafter referred to as the “Plan”) as set forth in this
document.

 

1.2                               Purpose of the Plan.  The purpose of the Plan
is to attract, retain and motivate officers, employees, non-employee directors
and consultants providing services to the Company and its Subsidiaries and
Affiliates and to promote the success of the Company’s business by providing
participants with appropriate incentives.

 

Article 2.                                            Definitions

 

Whenever capitalized in the Plan, the following terms shall have the meanings
set forth below.

 

2.1                               “Affiliate” means any entity that the Company,
either directly or indirectly, is in common control with, is controlled by or
controls, or any entity in which the Company has a substantial equity interest,
direct or indirect; provided, however, to the extent that Awards must cover
“service recipient stock” in order to comply with Section 409A of the Code,
“Affiliate” shall be limited to those entities which could qualify as an
“eligible issuer” under Section 409A of the Code.

 

2.2                               “Annual Award Limit” shall have the meaning
set forth in Section 5.2.

 

2.3                               “Award” means any Option, Stock Appreciation
Right, Restricted Stock, Other Stock-Based Award, or Performance-Based
Compensation Award that is granted under the Plan.

 

2.4                               “Award Agreement” means either (a) a written
agreement entered into by the Company and a Participant setting forth the terms
and conditions applicable to an Award, or (b) a written statement issued by the
Company to a Participant describing the terms and conditions applicable to an
Award.

 

2.5                               “Beneficial Owner” or “Beneficial Ownership”
shall have the meaning ascribed to such term in Rule 13d-3 of the General
Rules and Regulations under the Exchange Act.

 

2.6                               “Board” means the Board of Directors of the
Company.

 

2.7                               “Cause” unless otherwise specified in the
Award Agreement, means occurrence of any of the following:  (a) indictment for a
felony or crime of dishonesty or moral turpitude, (b) insubordination, gross
negligence or willful misconduct in the performance of the Participant’s duties,
(c) illegal use of controlled substances during the performance of Participant’s
duties or that adversely affects the reputation or best interests of the Company
or an Affiliate, (d) commission of fraud, embezzlement, misappropriation of
funds, breach of fiduciary duty or a material act of dishonesty against the
Company or any Affiliate, (e) material breach of any written employment,
non-competition, non-solicitation, confidentiality or similar agreement with the
Company or any Affiliate, (f) noncompliance with Company policy or code of
conduct, (g) persistent neglect of duty or chronic unapproved absenteeism, or
(h) willful and deliberate failure in the performance of the Participant’s
duties in any material respect, in each case, as determined in good faith by the
Committee in its sole discretion.  Notwithstanding the foregoing, with

 

1

--------------------------------------------------------------------------------


 

respect to any Participant who has an employment agreements that defines “Cause”
or a like term, “Cause” shall have the meaning set forth in such employment
agreement.

 

2.8                               “Change of Control” unless otherwise specified
in the Award Agreement, means the occurrence of any of the following events:

 

(a)                                 any consolidation, amalgamation, or merger
of the Company with or into any other Person, or any other corporate
reorganization, business combination, transaction or transfer of securities of
the Company by its stockholders, or a series of transactions (including the
acquisition of capital stock of the Company, but excluding the Rights Offering),
whether or not the Company is a party thereto, in which the stockholders of the
Company immediately prior to such consolidation, merger, reorganization,
business combination or transaction, collectively have Beneficial Ownership,
directly or indirectly, of capital stock representing directly, or indirectly
through one or more entities, less than fifty percent of the equity measured by
economic value or voting power (by contract, share ownership or otherwise) of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization, business combination or transaction;

 

(b)                                 the sale or disposition, in one transaction
or a series of related transactions, of all or substantially all of the assets
of the Company to any Person;

 

(c)                                  during any period of twelve consecutive
months commencing on or after the Effective Date, individuals who as of the
beginning of such period constituted the entire Board (together with any new
directors whose election by such Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors of the Company, then still in office, who were directors at the
beginning of the period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority thereof;
or

 

(d)                                 approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

 

2.9                               “Code” means the U.S. Internal Revenue Code of
1986, as amended from time to time.

 

2.10                        “Committee” means the Compensation Committee of the
Board or any other committee designated by the Board to administer the Plan.

 

2.11                        “Consultant” means any person who provides bona fide
services to the Company or any Subsidiary or Affiliate as a consultant or
advisor, excluding any Employee or Director.

 

2.12                        “Company” means Rouse Properties, Inc., a Delaware
corporation, and any successor thereto.

 

2.13                        “Covered Employee” means for any Plan Year, a
Participant designated by the Company as a potential “covered employee” as such
term is defined in Section 162(m) of the Code.

 

2.14                        “Director” means a member of the Board who is not an
Employee.

 

2

--------------------------------------------------------------------------------


 

2.15                        “Disability” unless otherwise specified in the Award
Agreement, means permanent and total disability, as determined by the Committee
in its sole discretion.  Notwithstanding the foregoing, with respect to any
Participant who has an employment agreements that defines “Disability” or a like
term, “Disability” shall have the meaning set forth in such employment
agreement.

 

2.16                        “Effective Date” means the date set forth in
Section 15.15.

 

2.17                        “Employee” means an officer or other employee of the
Company, a Subsidiary or Affiliate, including a member of the Board who is an
employee of the Company, a Subsidiary or Affiliate and individuals who have
accepted a written offer of employment with the Company, a Subsidiary or
Affiliate.

 

2.18                        “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time.

 

2.19                        “Fair Market Value” means, as of any date, the per
Share value determined as follows, in accordance with applicable provisions of
Section 409A of the Code:

 

(a)                                 The closing price of a Share on a recognized
national exchange or any established over-the-counter trading system on which
dealings take place, or if no trades were made on any such day, the immediately
preceding day on which trades were made; or

 

(b)                                 In the absence of an established market for
the Shares of the type described in (a) above, the per Share Fair Market Value
thereof shall be determined by the Committee in good faith.

 

2.20                        “Incentive Stock Option” means an Option intended to
meet the requirements of an incentive stock option as defined in Section 422 of
the Code and designated as an Incentive Stock Option.

 

2.21                        “Nonqualified Stock Option” means an Option that is
not an Incentive Stock Option.

 

2.22                        “Other Stock-Based Award” means any right granted
under Article 9 of the Plan.

 

2.23                        “Option” means any stock option granted under
Article 6 of the Plan.

 

2.24                        “Option Price” means the purchase price per Share
subject to an Option, as determined pursuant to Section 6.2 of the Plan.

 

2.25                        “Participant” means any eligible person as set forth
in Section 4.1 to whom an Award is granted.

 

2.26                        “Performance-Based Compensation” means compensation
under an Award that is intended to constitute “qualified performance-based
compensation” within the meaning of the regulations promulgated under
Section 162(m) of Code or any successor provision.

 

2.27                        “Performance Measures” means measures as described
in Section 10.2 on which the performance goals are based in order to qualify
Awards as Performance-Based Compensation.

 

2.28                        “Performance Period” means the period of time during
which the performance goals must be met in order to determine the degree of
payout and/or vesting with respect to an Award.

 

3

--------------------------------------------------------------------------------


 

2.29                        “Person” shall have the meaning ascribed to such
term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof.

 

2.30                        “Plan” means the Rouse Properties, Inc. 2012 Equity
Incentive Plan.

 

2.31                        “Plan Year” means the applicable fiscal year of the
Company.

 

2.32                        “Restricted Stock” means any Award granted under
Article 8 of the Plan.

 

2.33                        “Restriction Period” means the period during which
Restricted Stock awarded under Article 8 of the Plan is subject to forfeiture.

 

2.34                        “Rights Offering” means the proposed issuance to
holders of Shares of rights to purchase additional Shares at a price to be
determined by the Board, as more fully described in the Form S-11 filed by the
Company with the SEC on October 21, 2011, as such registration statement may be
amended or supplemented from time to time.

 

2.35                        “Service” means service as an Employee, Director or
Consultant.

 

2.36                        “Share” means a share of common stock of the
Company, par value $0.01 per share, or such other class or kind of shares or
other securities resulting from the application of Article 12 hereof.

 

2.37                        “Stock Appreciation Right” means any right granted
under Article 7 of the Plan.

 

2.38                        “Subsidiary” means any corporation, partnership,
limited liability company or other legal entity of which the Company, directly
or indirectly, owns stock or other equity interests possessing fifty percent or
more of the total combined voting power of all classes of stock or other equity
interests (as determined in a manner consistent with Section 409A of the Code).

 

2.39                        “Ten Percent Shareholder” means a person who on any
given date owns, either directly or indirectly (taking into account the
attribution rules contained in Section 424(d) of the Code), stock possessing
more than ten percent of the total combined voting power of all classes of stock
of the Company or a Subsidiary or Affiliate.

 

Article 3.                                            Administration

 

3.1                               Authority of the Committee.  The Plan shall be
administered by the Committee, which shall have full power to interpret and
administer the Plan and Award Agreements and full authority to select the
Employees, Directors and Consultants to whom Awards will be granted, and to
determine the type and amount of Awards to be granted to each such Employee,
Director or Consultant, and the terms and conditions of Awards and Award
Agreements.  Without limiting the generality of the foregoing, the Committee
may, in its sole discretion but subject to the limitations in Article 14,
clarify, construe or resolve any ambiguity in any provision of the Plan or any
Award Agreement, extend the term or period of exercisability of any Awards, or
waive any terms or conditions applicable to any Award.  Awards may, in the
discretion of the Committee, be made under the Plan in assumption of, or in
substitution for, outstanding awards previously granted by the Company or any of
its Subsidiaries or Affiliates or a company acquired by the Company or with
which the Company combines.  The Committee shall have full and exclusive
discretionary power to adopt rules, forms, instruments, and guidelines for
administering the Plan as the Committee deems necessary or proper.  All actions
taken and all interpretations and determinations made by the Committee or by the
Board (or any other committee or sub-committee

 

4

--------------------------------------------------------------------------------


 

thereof), as applicable, shall be final and binding upon the Participants, the
Company, and all other interested individuals.

 

3.2                               Delegation.  The Committee may delegate to one
or more of its members or one or more executive officers of the Company such
administrative duties or powers as it may deem advisable; provided that no
delegation shall be permitted under the Plan that is prohibited by applicable
law.

 

Article 4.                                            Eligibility and
Participation

 

4.1                               Eligibility.  Participants will consist of
such Employees, Directors and Consultants as the Committee in its sole
discretion determines and whom the Committee may designate from time to time to
receive Awards.  Designation of a Participant in any year shall not require the
Committee to designate such person to receive an Award in any other year or,
once designated, to receive the same type or amount of Award as granted to the
Participant in any other year.

 

4.2                               Type of Awards.  Awards under the Plan may be
granted in any one or a combination of:  (a) Options, (b) Stock Appreciation
Rights, (c) Restricted Stock, (d) Other Stock-Based Awards, and
(e) Performance-Based Compensation Awards.  The Plan sets forth the types of
performance goals and sets forth procedural requirements to permit the Company
to design Awards that qualify as Performance-Based Compensation, as described in
Article 10 hereof.  Awards granted under the Plan shall be evidenced by Award
Agreements (which need not be identical) that provide additional terms and
conditions associated with such Awards, as determined by the Committee in its
sole discretion; provided, however, that in the event of any conflict between
the provisions of the Plan and any such Award Agreement, the provisions of the
Plan shall prevail.

 

Article 5.                                            Shares Subject to the Plan
and Maximum Awards

 

5.1                               General.  Subject to adjustment as provided in
Article 12 hereof, the maximum number of Shares available for issuance to
Participants pursuant to Awards under the Plan shall be 4,887,997 Shares.  The
Shares available for issuance under the Plan may consist, in whole or in part,
of authorized and unissued Shares or treasury Shares.

 

5.2                               Annual Award Limits.  The maximum number of
Shares with respect to Awards denominated in Shares that may be granted to any
Participant in any Plan Year shall be 2,500,000 Shares (or the equivalent dollar
value), subject to adjustments made in accordance with Article 12 hereof (the
“Annual Award Limit”).

 

5.3                               Additional Shares.  In the event that any
outstanding Award expires, is forfeited, cancelled or otherwise terminated
without the issuance of Shares or is otherwise settled for cash, the Shares
subject to such Award, to the extent of any such forfeiture, cancellation,
expiration, termination or settlement for cash, shall again be available for
Awards.  If the Committee authorizes the assumption under the Plan, in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization, of awards granted under another plan, such assumption shall not
(a) reduce the maximum number of Shares available for issuance under the Plan or
(b) be subject to or counted against a Participant’s Annual Award Limit.

 

Article 6.                                            Stock Options

 

6.1                               Grant of Options.  The Committee is hereby
authorized to grant Options to Participants.  Each Option shall permit a
Participant to purchase from the Company a stated number of Shares at an Option
Price established by the Committee, subject to the terms and conditions
described in this Article 6

 

5

--------------------------------------------------------------------------------


 

and to such additional terms and conditions, as established by the Committee, in
its sole discretion, that are consistent with the provisions of the Plan. 
Options shall be designated as either Incentive Stock Options or Nonqualified
Stock Options, provided that Options granted to Directors and Consultants shall
be Nonqualified Stock Options.  An Option granted as an Incentive Stock Option
shall, to the extent it fails to qualify as an Incentive Stock Option, be
treated as a Nonqualified Stock Option.  Neither the Committee, the Company, any
of its Subsidiaries or Affiliates, nor any of their employees and
representatives shall be liable to any Participant or to any other Person if it
is determined that an Option intended to be an Incentive Stock Option does not
qualify as an Incentive Stock Option.  Each option shall be evidenced by Award
Agreements which shall state the number of Shares covered by such Option.  Such
agreements shall conform to the requirements of the Plan, and may contain such
other provisions, as the Committee shall deem advisable.

 

6.2                               Terms of Option Grant.  The Option Price shall
be determined by the Committee at the time of grant, but shall not be less than
one-hundred percent of the Fair Market Value of a Share on the trading day
immediately preceding the date of grant.  In the case of any Incentive Stock
Option granted to a Ten Percent Shareholder, the Option Price shall not be less
than one-hundred-ten percent of the Fair Market Value of a Share on the date of
grant.

 

6.3                               Option Term.  The term of each Option shall be
determined by the Committee at the time of grant and shall be stated in the
Award Agreement, but in no event shall such term be greater than ten years (or,
in the case on an Incentive Stock Option granted to a Ten Percent Shareholder,
five years).

 

6.4                               Method of Exercise.  Except as otherwise
provided in the Plan or in an Award Agreement, an Option may be exercised for
all, or from time to time any part, of the Shares for which it is then
exercisable.  For purposes of this Article 6, the exercise date of an Option
shall be the later of the date a notice of exercise is received by the Company
and, if applicable, the date payment is received by the Company pursuant to
clauses (a), (b), (c) or (d) of the following sentence and pursuant to
Section 15.3 hereof.  The aggregate Option Price for the Shares as to which an
Option is exercised shall be paid to the Company in full at the time of exercise
at the election of the Participant (a) in cash or its equivalent (e.g., by
cashier’s check), (b) to the extent permitted by the Committee, in Shares
(whether or not previously owned by the Participant) having a Fair Market Value
equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee,
(c) partly in cash and, to the extent permitted by the Committee, partly in such
Shares (as described in (b) above) or (d) if there is a public market for the
Shares at such time, subject to such requirements as may be imposed by the
Committee, through the delivery of irrevocable instructions to a broker to sell
Shares obtained upon the exercise of the Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate Option
Price for the Shares being purchased.  The Committee may prescribe any other
method of payment that it determines to be consistent with applicable law and
the purpose of the Plan.

 

6.5                               Limitations on Incentive Stock Options. 
Incentive Stock Options may be granted only to employees of the Company or of a
“parent corporation” or “subsidiary corporation” (as such terms are defined in
Section 424 of the Code) at the date of grant.  The aggregate Fair Market Value
(generally determined as of the time the Option is granted) of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under all plans of the Company and of any
“parent corporation” or “subsidiary corporation” shall not exceed one hundred
thousand dollars, or the Option shall be treated as a Nonqualified Stock
Option.  For purposes of the preceding sentence, Incentive Stock Options will be
taken into account generally in the order in which they are granted.  Each
provision of the Plan and each Award Agreement relating to an Incentive Stock
Option shall be construed so that each Incentive Stock Option shall be an
incentive stock option as

 

6

--------------------------------------------------------------------------------

 

defined in Section 422 of the Code, and any provisions of the Award Agreement
thereof that cannot be so construed shall be disregarded.

 

6.6                               Performance Goals.  The Committee may
condition the grant of Options or the vesting of Options upon the Participant’s
achievement of one or more performance goal(s) (including the Participant’s
provision of Services for a designated time period), as specified in the Award
Agreement.  If the Participant fails to achieve the specified performance
goal(s), the Committee shall not grant the Option to such Participant or the
Option shall not vest, as applicable.

 

Article 7.                                            Stock Appreciation Rights

 

7.1                               Grant of Stock Appreciation Rights.  The
Committee is hereby authorized to grant Stock Appreciation Rights to
Participants, including a grant of Stock Appreciation Rights in tandem with any
Option at the same time such Option is granted (a “Tandem SAR”).  Stock
Appreciation Rights shall be evidenced by Award Agreements that shall conform to
the requirements of the Plan and may contain such other provisions, as the
Committee shall deem advisable.  Subject to the terms of the Plan and any
applicable Award Agreement, a Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof,
the excess of (a) the Fair Market Value of a specified number of Shares on the
date of exercise over (b) the grant price of the right as specified by the
Committee on the date of the grant.  Such payment may be in the form of cash,
Shares, or any combination thereof, as the Committee shall determine in its sole
discretion.

 

7.2                               Terms of Stock Appreciation Right.  Subject to
the terms of the Plan and any applicable Award Agreement, the grant price (which
shall not be less than one hundred percent of the Fair Market Value of a Share
on the date of grant), term, methods of exercise, methods of settlement, and any
other terms and conditions of any Stock Appreciation Right shall be as
determined by the Committee.  The Committee may impose such other conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.  No Stock Appreciation Right shall have a term of more than ten
years from the date of grant.

 

7.3                               Tandem Stock Appreciation Rights and Options. 
A Tandem SAR shall be exercisable only to the extent that the related Option is
exercisable and shall expire no later than the expiration of the related
Option.  Upon the exercise of all or a portion of a Tandem SAR, a Participant
shall be required to forfeit the right to purchase an equivalent portion of the
related Option (and, when a Share is purchased under the related Option, the
Participant shall be required to forfeit an equivalent portion of the Stock
Appreciation Right).

 

Article 8.                                            Restricted Stock

 

8.1                               Grant of Restricted Stock.  An Award of
Restricted Stock is a grant by the Committee of a specified number of Shares to
the Participant, which Shares are subject to forfeiture upon the occurrence of
specified events.  Restricted Stock shall be evidenced by an Award Agreement,
which shall conform to the requirements of the Plan and may contain such other
provisions, as the Committee shall deem advisable.

 

8.2                               Terms of Restricted Stock Awards.  Each Award
Agreement evidencing a Restricted Stock grant shall specify the period(s) of
restriction, the number of Shares of Restricted Stock subject to the Award, the
performance, employment or other conditions (including the termination of a
Participant’s Service whether due to death, disability or other reason) under
which the Restricted Stock may be forfeited to the Company and such other
provisions as the Committee shall determine.  At the end of the Restriction
Period, the restrictions imposed hereunder and under the Award Agreement shall
lapse with

 

7

--------------------------------------------------------------------------------


 

respect to the number of Shares of Restricted Stock as determined by the
Committee, and the legend shall be removed and such number of Shares delivered
to the Participant (or, where appropriate, the Participant’s legal
representative).

 

8.3                               Voting and Dividend Rights.  Unless otherwise
provided in an Award Agreement, Participants shall have none of the rights of a
stockholder of the Company with respect to Restricted Stock until the end of the
Restricted Period; provided, that, Participants shall have the right to vote and
receive dividends on Restricted Stock during the Restriction Period.  Dividends
shall be paid to Participants at the same time that other shareholders of common
stock of the Company receive such dividends.

 

8.4                               Performance Goals.  The Committee may
condition the grant of Restricted Stock or the expiration of the Restriction
Period upon the Participant’s achievement of one or more performance
goal(s) (including the Participant’s provision of Services for a designated time
period), as specified in the Award Agreement.  If the Participant fails to
achieve the specified performance goal(s), the Committee shall not grant the
Restricted Stock to such Participant or the Participant shall forfeit the Award
of Restricted Stock to the Company, as applicable.

 

8.5                               Section 83(b) Election.  The Committee may
permit Participants to make elections pursuant to Section 83(b) of the Code with
respect to Awards of Restricted Stock.  If a Participant makes an election
pursuant to Section 83(b) of the Code concerning Restricted Stock, the
Participant shall be required to file promptly a copy of such election with the
Company.

 

Article 9.                                            Other Stock-Based Awards

 

The Committee, in its sole discretion, may grant Awards of Shares and Awards
that are valued, in whole or in part, by reference to, or are otherwise based on
the Fair Market Value of Shares (the “Other Stock-Based Awards”), including
without limitation, restricted stock units and other phantom awards.  Such Other
Stock-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive one or more Shares (or the equivalent cash value of such Shares) upon
the completion of a specified period of Service, the occurrence of an event
and/or the attainment of performance objectives.  Other Stock-Based Awards may
be granted alone or in addition to any other Awards granted under the Plan. 
Subject to the provisions of the Plan, the Committee shall determine to whom and
when Other Stock-Based Awards will be made, the number of Shares to be awarded
under (or otherwise related to) such Other Stock-Based Awards, whether such
Other Stock-Based Awards shall be settled in cash, Shares or a combination of
cash and Shares, and all other terms and conditions of such Awards (including,
without limitation, the vesting provisions thereof and provisions ensuring that
all Shares so awarded and issued shall be fully paid and non-assessable).

 

Article 10.                                     Performance-Based Compensation

 

10.1                        Grant of Performance-Based Compensation.  To the
extent permitted by Section 162(m) of the Code, the Committee is authorized to
design any Award so that the amounts or Shares payable or distributed pursuant
to such Award are treated as “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code and related regulations.

 

10.2                        Performance Measures.  The vesting, crediting and/or
payment of Performance-Based Compensation shall be based on the achievement of
objective performance goals based on one or more of the following Performance
Measures:  (a) consolidated earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (b) net income before or
after taxes; (c) operating income; (d) earnings per Share; (e) book value per
Share; (f) return on shareholders’ equity; (g) expense

 

8

--------------------------------------------------------------------------------


 

management; (h) return on investment; (i) improvements in capital structure;
(j) profitability of an identifiable business unit or product; (k) maintenance
or improvement of profit margins or rental or occupancy levels; (l) stock price;
(m) market share; (n) revenues or sales; (o) costs; (p) cash flow (including,
but not limited to, operating cash flow and free cash flow); (q) working
capital; (r) return on assets; (s) store openings or refurbishment or
redevelopment plans; (t) staff training; (u) corporate social responsibility
policy implementation; (v) economic value added; (w) debt reduction or reduction
in the cost of capital; (x) completion of acquisitions or divestitures or
(y) operating efficiency.

 

Any Performance Measure may be (i) used to measure the performance of the
Company and/or any of its Subsidiaries or Affiliates as a whole, any business
unit thereof or any combination thereof against any goal including past
performance or (ii) compared to the performance of a group of comparable
companies, or a published or special index, in each case that the Committee, in
its sole discretion, deems appropriate.  Subject to Section 162(m) of the Code,
the Committee may adjust the performance goals (including to prorate goals and
payments for a partial Plan Year) in the event of the following occurrences: 
(A) non-recurring events, including divestitures, spin-offs, or changes in
accounting standards or policies; (B) mergers and acquisitions; and
(C) financing transactions, including selling accounts receivable.

 

10.3                        Establishment of Performance Goals for Covered
Employees.  No later than ninety days after the commencement of a Performance
Period (but in no event after twenty-five percent of such Performance Period has
elapsed), the Committee shall establish in writing:  (a) the performance goals
applicable to the Performance Period; (b) the Performance Measures to be used to
measure the performance goals in terms of an objective formula or standard;
(c) the formula for computing the amount of compensation payable to the
Participant if such performance goals are obtained; and (d) the Participants or
class of Participants to which such performance goals apply.  The outcome of
such performance goals must be substantially uncertain when the Committee
establishes the goals.

 

10.4                        Adjustment of Performance-Based Compensation. 
Awards that are designed to qualify as Performance-Based Compensation may not be
adjusted upward.  The Committee shall retain the discretion to adjust such
Awards downward, either on a formula or discretionary basis or any combination,
as the Committee determines.

 

10.5                        Certification of Performance.  Except for Awards
that pay compensation attributable solely to an increase in the value of Shares,
no Award designed to qualify as Performance-Based Compensation shall be vested,
credited or paid, as applicable, with respect to any Participant until the
Committee certifies in writing that the performance goals and any other material
terms applicable to such Performance Period have been satisfied.

 

10.6                        Interpretation.  Each provision of the Plan and each
Award Agreement relating to Performance-Based Compensation shall be construed so
that each such Award shall be “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code and related regulations, and any
provisions of the Award Agreement thereof that cannot be so construed shall be
disregarded.

 

Article 11.                                     Compliance with Section 409A of
the Code and Section 457A of the Code

 

11.1                        General.  The Company intends that all Awards be
structured in compliance with, or to satisfy an exemption from, Section 409A of
the Code and all regulations, guidance, compliance programs and other
interpretative authority thereunder (“Section 409A”), such that there are no
adverse tax consequences, interest, or penalties as a result of the Awards. 
Notwithstanding the Company’s intention, in the event any Award is subject to
Section 409A, the Committee may, in its sole discretion and without

 

9

--------------------------------------------------------------------------------


 

a Participant’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (a) exempt the Plan and/or any Award from the application of Section 409A,
(b) preserve the intended tax treatment of any such Award, or (c) comply with
the requirements of Section 409A, including without limitation any such
regulations guidance, compliance programs and other interpretative authority
that may be issued after the date of grant of an Award.

 

11.2                        Payments to Specified Employees.  Notwithstanding
any contrary provision in the Plan or Award Agreement, any payment(s) of
nonqualified deferred compensation (within the meaning of Section 409A) that are
otherwise required to be made under the Plan to a “specified employee” (as
defined under Section 409A) as a result of his or her separation from service
(other than a payment that is not subject to Section 409A) shall be delayed for
the first six months following such separation from service (or, if earlier, the
date of death of the specified employee) and shall instead be paid (in a manner
set forth in the Award Agreement) on the payment date that immediately follows
the end of such six-month period or as soon as administratively practicable
within 90 days thereafter, but in no event later than the end of the applicable
taxable year.

 

11.3                        Separation from Service.  A termination of
employment shall not be deemed to have occurred for purposes of any provision of
the Plan or any Award Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of
Section 409A and the payment thereof prior to a “separation from service” would
violate Section 409A.  For purposes of any such provision of the Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”

 

11.4                        Section 457A.  In the event any Award is subject to
Section 457A of the Code (“Section 457A”), the Committee may, in its sole
discretion and without a Participant’s prior consent, amend the Plan and/or
Awards, adopt policies and procedures, or take any other actions (including
amendments, policies, procedures and actions with retroactive effect) as are
necessary or appropriate to (a) exempt the Plan and/or any Award from the
application of Section 457A, (b) preserve the intended tax treatment of any such
Award, or (c) comply with the requirements of Section 457A, including without
limitation any such regulations, guidance, compliance programs and other
interpretative authority that may be issued after the date of the grant.

 

Article 12.                                     Adjustments

 

12.1                        Adjustments in Authorized Shares.  In the event of
any corporate event or transaction involving the Company, a Subsidiary and/or an
Affiliate (including, but not limited to, a change in the Shares of the Company
or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, extraordinary stock dividend,
stock split, reverse stock split, split up, spin-off, combination of Shares,
exchange of Shares, dividend in kind, amalgamation, or other like change in
capital structure (other than regular cash or stock dividends to shareholders of
the Company), or any similar corporate event or transaction, the Committee, to
prevent dilution or enlargement of Participants’ rights under the Plan, shall
substitute or adjust, in its sole discretion, the number and kind of Shares or
other property that may be issued under the Plan or under particular forms of
Awards, the number and kind of Shares or other property subject to outstanding
Awards, the Option Price, grant price or purchase price applicable to
outstanding Awards, the Annual Award Limits, and/or other value determinations
applicable to the Plan or outstanding Awards.

 

10

--------------------------------------------------------------------------------


 

12.2                        Change of Control.  Upon the occurrence of a Change
of Control after the Effective Date, unless otherwise specifically prohibited
under applicable laws or by the rules and regulations of any governing
governmental agencies or national securities exchanges, or unless the Committee
shall determine otherwise in the Award Agreement, the Committee shall make one
or more of the following adjustments to the terms and conditions of outstanding
Awards:  (a) continuation or assumption of such outstanding Awards under the
Plan by the Company (if it is the surviving company or corporation) or by the
surviving company or corporation or its parent; (b) substitution by the
surviving company or corporation or its parent of awards with substantially the
same terms for such outstanding Awards; (c) accelerated exercisability, vesting
and/or lapse of restrictions under outstanding Awards immediately prior to the
occurrence of such event; (d) upon written notice, provide that any outstanding
Awards must be exercised, to the extent then exercisable, during a reasonable
period of time immediately prior to the scheduled consummation of the event, or
such other period as determined by the Committee (contingent upon the
consummation of the event), and at the end of such period, such Awards shall
terminate to the extent not so exercised within the relevant period; and
(e) cancellation of all or any portion of outstanding Awards for fair value (as
determined in the sole discretion of the Committee and which may be zero) which,
in the case of Options and Stock Appreciation Rights or similar Awards, if the
Committee so determines, may equal the excess, if any, of the value of the
consideration to be paid in the Change of Control transaction to holders of the
same number of Shares subject to such Awards (or, if no such consideration is
paid, Fair Market Value of the Shares subject to such outstanding Awards or
portion thereof being canceled) over the aggregate Option Price or grant price,
as applicable, with respect to such Awards or portion thereof being canceled
(which may be zero).

 

Article 13.                                     Forfeiture of Awards Upon
Termination of Service

 

13.1                        Termination of Service for Cause.  Unless otherwise
provided in an Award Agreement, in the event (a) a Participant’s Service is
terminated for Cause or (b) the Committee determines that a Participant’s acts
or omissions constitute Cause, all outstanding Awards held by the Participant
shall terminate and be forfeited without consideration, effective as of the date
the Participant’s Service is terminated for Cause or the date the act or
omission constituting Cause is determined to have occurred, as applicable.

 

13.2                        Termination of Service Due to Death or Disability. 
Unless otherwise provided in an Award Agreement, in the event a Participant’s
Service is terminated due to death or Disability (and Cause does not exist as of
such date): (a) all unvested Awards held by the Participant shall terminate and
be forfeited without consideration, effective as of the date the Participant’s
Service is terminated and (b) all vested Options and Stock Appreciation Rights
shall terminate on the earlier of (i) one year following the termination of
Service and (ii) the expiration of the term of such Options and Stock
Appreciation Rights.

 

13.3                        Termination of Service for Reason Other than Cause,
Death or Disability.  Unless otherwise provided in an Award Agreement, in the
event a Participant’s Service is terminated for any reason other pursuant to
Section 13.1 and Section 13.2 above (and Cause does not exist as of such date):
(a) all unvested Awards held by the Participant shall terminate and be forfeited
without consideration, effective as of the date the Participant’s Service is
terminated and (b) all vested Options and Stock Appreciation Rights shall
terminate on the earlier of (i) ninety days following the termination of Service
and (ii) the expiration of the term of such Options and Stock Appreciation
Rights.

 

Article 14.                                     Duration, Amendment,
Modification, Suspension and Termination

 

14.1                        Duration of the Plan.  Unless sooner terminated as
provided in Section 14.2, the Plan shall terminate on the tenth anniversary of
the Effective Date.

 

11

--------------------------------------------------------------------------------


 

14.2                        Amendment, Modification, Suspension and Termination
of Plan.  The Committee may amend, alter, suspend, discontinue, or terminate
(for purposes of this Section 14.2, an “Action”) the Plan or any portion thereof
or any Award (or Award Agreement) thereunder at any time; provided that no such
Action shall be made, other than as permitted under Article 11 or 12, (a)
without shareholder approval (i) if such approval is necessary to comply with
any tax or regulatory requirement applicable to the Plan, (ii) if such Action
increases the number of Shares available under the Plan (other than an increase
permitted under Article 5 absent shareholder approval), (iii) if such Action
results in a material increase in benefits permitted under the Plan (but
excluding increases that are immaterial or that are minor and to benefit the
administration of the Plan, to take account of any changes in applicable law, or
to obtain or maintain favorable tax, exchange, or regulatory treatment for the
Company, a Subsidiary, and/or an Affiliate) or a change in eligibility
requirements under the Plan, or (iv) for any Action that results in a reduction
of the Option Price or grant price per Share, as applicable, of any outstanding
Options or Stock Appreciation Rights or cancellation of any outstanding Options
or Stock Appreciation Rights in exchange for cash, or for other Awards, such as
other Options or Stock Appreciation Rights, with an Option Price or grant price
per Share, as applicable, that is less than such price of the original Options
or Stock Appreciation Rights, and (b) without the written consent of the
affected Participant, if such Action would materially diminish the rights of any
Participant under any Award theretofore granted to such Participant; provided,
further, that the Committee may amend the Plan, any Award or any Award Agreement
without such consent of the Participant in such manner as it deems necessary to
comply with applicable laws, including without limitation, the Dodd-Frank Wall
Street Reform and Consumer Protection Act.

 

Article 15.                                     General Provisions

 

15.1                        No Right to Service.  The granting of an Award under
the Plan shall impose no obligation on the Company, any Subsidiary or any
Affiliate to continue the Service of a Participant and shall not lessen or
affect any right that the Company, any Subsidiary or any Affiliate may have to
terminate the Service of such Participant.  No Participant or other Person shall
have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards. 
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).

 

15.2                        Settlement of Awards; Fractional Shares.  Each Award
Agreement shall establish the form in which the Award shall be settled.  The
Committee shall determine whether cash, Awards, other securities or other
property shall be issued or paid in lieu of fractional Shares or whether such
fractional Shares or any rights thereto shall be rounded, forfeited or otherwise
eliminated.

 

15.3                        Tax Withholding.  The Company shall have the power
and the right to deduct or withhold automatically from any amount deliverable
under the Award or otherwise, or require a Participant to remit to the Company,
the minimum statutory amount to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Plan.  With respect to required
withholding, Participants may elect (subject to the Company’s automatic
withholding right set out above), subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.

 

15.4                        No Guarantees Regarding Tax Treatment.  Participants
(or their beneficiaries) shall be responsible for all taxes with respect to any
Awards under the Plan.  The Committee and the Company make no guarantees to any
Person regarding the tax treatment of Awards or payments made under the Plan. 
Neither the Committee nor the Company has any obligation to take any action to
prevent the

 

12

--------------------------------------------------------------------------------


 

assessment of any tax on any Person with respect to any Award under Section 409A
of the Code or Section 457A of the Code or otherwise and none of the Company,
any of its Subsidiaries or Affiliates, or any of their employees or
representatives shall have any liability to a Participant with respect thereto.

 

15.5                        Non-Transferability of Awards.  Unless otherwise
determined by the Committee, an Award shall not be transferable or assignable by
the Participant except in the event of his death (subject to the applicable laws
of descent and distribution) and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.  No transfer shall be
permitted for value or consideration.  An award exercisable after the death of a
Participant may be exercised by the heirs, legatees, personal representatives or
distributees of the Participant.  Any permitted transfer of the Awards to heirs,
legatees, personal representatives or distributees of the Participant shall not
be effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof.

 

15.6                        Conditions and Restrictions on Shares.  The
Committee may impose such other conditions or restrictions on any Shares
received in connection with an Award as it may deem advisable or desirable. 
These restrictions may include, but shall not be limited to, a requirement that
the Participant hold the Shares received for a specified period of time or a
requirement that a Participant represent and warrant in writing that the
Participant is acquiring the Shares for investment and without any present
intention to sell or distribute such Shares.  The certificates for Shares may
include any legend which the Committee deems appropriate to reflect any
conditions and restrictions applicable to such Shares.

 

15.7                        Compliance with Law.  The granting of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies, or
any stock exchanges on which the Shares are admitted to trading or listed, as
may be required.  The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under the Plan prior to:  (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and (b) completion of any registration or other qualification of
the Shares under any applicable national, state or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable.  The
restrictions contained in this Section 15.7 shall be in addition to any
conditions or restrictions that the Committee may impose pursuant to
Section 15.6.  The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company, its Subsidiaries and Affiliates, and all of their
employees and representatives of any liability in respect of the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained.

 

15.8                        Rights as a Shareholder.  Except as otherwise
provided herein or in the applicable Award Agreement, a Participant shall have
none of the rights of a shareholder with respect to Shares covered by any Award
until the Participant becomes the record holder of such Shares.

 

15.9                        Severability.  If any provision of the Plan or any
Award is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person, or Award, and the remainder of the
Plan and any such Award shall remain in full force and effect.

 

13

--------------------------------------------------------------------------------


 

15.10                 Unfunded Plan.  Participants shall have no right, title,
or interest whatsoever in or to any investments that the Company or any of its
Subsidiaries or Affiliates may make to aid it in meeting its obligations under
the Plan.  Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other Person.  To the extent that any Person
acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company.  All payments to be made hereunder shall be paid from the general funds
of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts.  The Plan
is not subject to the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

15.11                 No Constraint on Corporate Action.  Nothing in the Plan
shall be construed to (a) limit, impair, or otherwise affect the Company’s right
or power to make adjustments, reclassifications, reorganizations, or changes of
its capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets, or
(b) limit the right or power of the Company to take any action which such entity
deems to be necessary or appropriate.

 

15.12                 Successors.  All obligations of the Company under the Plan
with respect to Awards granted hereunder shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.

 

15.13                 Governing Law.  The Plan and each Award Agreement shall be
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.

 

15.14                 Data Protection.  By participating in the Plan, the
Participant consents to the collection, processing, transmission and storage by
the Company in any form whatsoever, of any data of a professional or personal
nature which is necessary for the purposes of introducing and administering the
Plan.  The Company may share such information with any Subsidiary or Affiliate,
the trustee of any employee benefit trust, its registrars, trustees, brokers,
other third party administrator or any Person who obtains control of the Company
or acquires the Company, undertaking or part-undertaking which employs the
Participant, wherever situated.

 

15.15                 Effective Date.  The Plan shall be effective as of
January 12, 2012 (the “Effective Date”).

 

*     *     *

 

14

--------------------------------------------------------------------------------
